            Case 2:20-cv-02131-JAD-DJA Document 12 Filed 01/07/21 Page 1 of 2



1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2

3     CENTER FOR BIOLOGICAL DIVERSITY,                    )
                                                          )
4                            Plaintiff,                   )
             v.                                           )
5
                                                          )   No. 2:20-cv-02131-JAD-DJA
6     DAVID BERNHARDT, in his official capacity           )
      as Secretary of the U.S. Department of Interior;    )   ORDER GRANTING MOTION
7     AURELIA SKIPWITH, in her official capacity          )   FOR APPEARANCE OF
      as Director of the U.S. Fish and Wildlife           )   GOVERNMENT ATTORNEY
8
      Service; GLEN KNOWLES, in his official              )
9     capacity as Field Supervisor of the Southern        )
      Nevada Fish and Wildlife Office; U.S. FISH          )
10                                                               [ECF No. 10]
      AND WILDLIFE SERVICE; WILLIAM                       )
      DUNKELBERGER, in his official capacity as           )
11
      Humboldt-Toiyabe National Forest Supervisor;        )
12    and U.S. FOREST SERVICE,                            )
                                                          )
13                                                        )
                             Defendants.                  )
14
                                                          )
15
            Pursuant to the District of Nevada Local Rule IA 11-3, petitioner, Taylor Anne Mayhall,
16
     respectfully represents to the Court that she is a government attorney of the United States
17

18   Department of Justice at the Environment and Natural Resources Division. Ms. Mayhall is a

19   member in good standing of the bar of the highest Court of the State of Minnesota (Bar No.
20
     0400172). Ms. Mayhall respectfully moves to appear as counsel for Federal Defendants in the
21
     above-captioned action. Her contact information is as follows:
22
                           TAYLOR A. MAYHALL, Trial Attorney
23
                           United States Department of Justice
24
                           Environment & Natural Resources Division
25
                           Wildlife and Marine Resources Section
26
                           P. O. Box 7611
27                         Washington, D.C. 20044
28                         Tel.: (202) 598-3796
                                                      2
           Case 2:20-cv-02131-JAD-DJA Document 12 Filed 01/07/21 Page 2 of 2



1                        Email: taylor.mayhall@usdoj.gov
2
     DATED 5th day of January, 2021.
3
                                             Respectfully submitted,
4
                                              JEAN E. WILLIAMS
5
                                              Deputy Assistant Attorney General
6
                                             /s/ Taylor A. Mayhall
7                                            Taylor A. Mayhall, Trial Attorney
                                             MN Bar No. 0400172
8
                                             Environment & Natural Resources Division
9                                            Wildlife & Marine Resources Section
                                             P.O. Box 7611
10                                           Washington, D.C. 20044
                                             Tel. (202) 598-3796
11
                                             taylor.mayhall@usdoj.gov
12

13
         IT IS SO ORDERED.
14

15
         __________________________________
         U.S. District Judge Jennifer A. Dorsey
16       Dated: January 7, 2021
17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
